The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 8, 2014

                                      No. 04-13-00300-CR

                                      Richard M. LOPEZ,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR5395
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
       On March 5, 2014, we granted appellant’s motion to abate this appeal so that the trial
court could make findings of fact and conclusions of law with respect to its denial of appellant’s
motion to suppress. A supplemental clerk’s record containing the trial court’s findings of fact
and conclusions of law has now been filed. We therefore REINSTATE this appeal and ORDER
appellant to file his brief on or before May 8, 2014.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court